Per Curiam:
It is quite apparent from the answer interposed by the respondent, and the affidavit of the plaintiff in the action which was settled, that a further prosecution of this proceeding would not be advisable. There is no evidence that the respondent intended to defraud the attorney of record in the action, or that he was defrauded. The respondent seems to have acted at the request of the plaintiff having the claim for damages. He did not act as the attorney that had prosecuted the action, but assisted in bringing about a settlement. The payment made to him was with the knowledge of the plaintiff in the action and for the services that he had rendered outside of the employment of the plaintiff’s attorney, and the plaintiff’s attorney of record actually received the compensation to which he was entitled under the contract with the plaintiff. The proceedings are, therefore, dismissed. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Proceeding dismissed. Order to be settled on notice.